de GBAFFENBIED, J.
The appellant claims. that, through the fraud of his personal friend, Cambrón, and Lewis, a brother-in-law, he was induced to execute to Lewis a note secured by a mortgage on his home. The appellant, Jackson, is an illiterate man, and there is much to indicate that his brother-in-law and friend did deceive him into executing the note and *228mortgage. In so far as this appeal is concerned, however, the appellant is remediless. The evidence shows, we think, beyond question, that the appellee M. B. Johnson, for a valuable consideration, and without notice of the fraud, and before the maturity of the note secured by the mortgage — the note is commercial paper —bought the note and mortgage, and had the same assigned to him; in other words, appellee is a bona fide purchaser of the note and mortgage, in the due course of business, for value, before maturity of the note, and without notice of the fraud. The note and mortgage, therefore, are in innocent hands, and must be upheld.
1. The above being the situation, we need not inquire as to whether the original bill was subject to demurrer. Neither upon the original bill nor upon the bill as amended could the appellant, under the evidence, obtain relief against the appellee.
The decree of the court below is affirmed.
Affirmed.
McClellan, Sayre, and Gardner, JJ., concur.